DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 through 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2021/0320038) in view of Farooq (US 2016/0178344).
 Regarding claim 11. 
Hsu teaches a method for bonding two substrates (10,11), comprising: providing a first substrate (10), wherein the first substrate has a first circuit structure and a first test pad (p3-p6) (fig 3b); providing a second substrate (11), wherein the second substrate has a second test pad (11p1) (fig 1,3a,3b) (paragraph 35-40); and bonding the first bonding pad of the first circuit structure to the second bonding pad (fig 2a), wherein one of the first test pad and the second test pad is an inner pad while another one of the first test pad and the second test pad is an outer pad, wherein the outer pad surrounds the inner pad after bonding the first circuit structure to 
Hsu does not teach circuitry connected to the second test pad.
Farooq teaches connecting first and second circuit structures to first and second test pads (fig 6,7) (paragraph 48).
It would have been obvious to one of ordinary skill in the art to provide a circuit structure connected to the test pad in order to act as a charge sensing receptor and enable the determination of wafer alignment.
 Regarding claim 12
Hsu teaches the first substrate as provided further includes a first leading circuit in connection to the first test pad, wherein the second substrate as provided further includes a second leading circuit in connection to the second test pad (fig 3b) (paragraph 43).
Regarding claim 13.
Farooq teaches the first leading circuit and the second leading circuit as provided respectively provide test terminals (43) in use for test (fig 6,7) (paragraph 48).
Regarding claim 14.
Hsu teaches the inner pad (11p1) as provided includes at least one pads (fig 3a) and the outer pad as provided includes a ring pad (fig 3b) (paragraph 35-40).
Regarding claim 15.
Hsu teaches the at least one pad of the inner pad as provided includes a round pad, a rectangular pad, a triangular pad, a square pad, or a geometric pad, wherein the 
   Regarding claim 16.
Hsu teaches the at least one pad (11p1) of the inner pad is a single pad with a round shape, a rectangular shape, a triangular shape, a square shape, or a geometric shape, wherein the ring pad (p3-p6) is a ring shape uniformly surrounds the single pad (fig 3a,3b).
Regarding claim 17.
Hsu teaches the inner pad (11p1) as provided includes at least one first pad (fig 3a) and the outer pad (p3-p6) as provided includes a plurality of second pads (fig 3b) in a distribution surrounding the inner pad (fig 4).
 Regarding claim 18.
Hsu teaches the at least one first pad (11p1) includes a round pad, a rectangular pad, a square pad, or a geometric pad (fig 3a).
Regarding claim 19.
Hsu teaches the at least one pad (11p1) is a single pad with a round shape, a rectangular shape, a triangular shape, a square shape (fig 3a), or a geometric shape, wherein the second pads uniformly surround the single pad.
 Regarding claim 20.
Hsu teaches the inner pad (11p1) as provided is a single round pad, a single rectangular pad, a single triangular pad, a single square pad, or a single geometrical pad (fig 3a), wherein the outer ring pad (p3-p6) as provided corresponding to the inner . 
 Response to Arguments
Applicant's arguments filed 2/15/22 have been fully considered but they are not persuasive. 
The applicant argues that the prior art does not teach that the first test pad is not in conduction with the second test pad.
The applicant will note that the first test pad (p3-p6) is not in conduction with the second test pad (11p1) (fig 2a,4).  This is so that two of the testing contacts p3 through p6 may form a short circuit if the two are in contact with the dummy pad 11p1. (paragraph 45-47)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.